Citation Nr: 1619368	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran appealed the May 2010 decision to the Board, which issued a December 2015 decision and remand that remanded the issue of entitlement to service connection for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the evidence.  After affording the Veteran a new examination of his bilateral hearing loss, the AMC issued a February 2016 supplemental statement of the case (SSOC) whereby the bilateral hearing loss claim remained denied.  The case was subsequently returned to the Board for its determination. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is attributable to the Veteran's active service or any incident of service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in August 2009.  The Veteran was notified of the evidence needed to substantiate his 
claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  The Veteran was also informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records.  In June 2009, the Veteran submitted a personal statement in support of his claim which accompanied his initial disability compensation claim.  The Veteran's claim was accompanied by statements from two nephews, a sister, and a close childhood friend.  The Veteran was also afforded an opportunity to testify at a hearing in August 2015 before the undersigned who was on a "Travel Board" assignment at the Atlanta RO.  The Veteran has not identified any additionally available evidence for consideration.  

VA has conducted medical inquiry in the form of VA compensation examinations in June 2010 as well as a January 2016 hearing in response to the Board's December 2015 remand.  Both of these exams were for the purpose of determining the nature and etiology of his claimed disabilities.  38 U.S.C.A. § 5103A.  As the VA examiners considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that these opinions are adequate to decide the claim of entitlement to service connection for bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As just mentioned, pursuant to the Board's December 2015 remand, the AMC was directed to schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  The Veteran was thereafter afforded a VA audiological examination in January 2016, wherein the puretone threshold values in both of his ears were tested and the examiner also administered a speech discrimination examination using the Maryland CNC word list.  Moreover, the examiner reported that she reviewed the claims file, and based on that review, including the particular details identified in the remand directive from the Board, she offered an opinion as to the etiology of the Veteran's bilateral hearing loss.  In light of the fact that the examiner applied appropriate clinical tests, and explicitly discussed those details outlined in the Board's remand in her rationale, the Board finds that the AMC substantially complied with the Board's remand directives as to the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In recognition of these efforts by the RO and the AMC to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claims in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases to which a presumption of service connection is applied is sensorineural hearing loss (SNHL), as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran is determined to have engaged in combat and he or she asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b), as well as its implementing regulation, 38 C.F.R. § 3.304(d), eases the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  In such circumstances, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 



Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

The Veteran contends that he was exposed to acoustic trauma while serving in Vietnam and engaging in combat operations which were so unexpected as to leave him unable to utilize the hearing protection afforded to him.  According to the Veteran, his hearing loss began in service and has continued to worsen to the present day.  The Veteran's service personnel records show that he served on active duty from November 1967 to February 1970 and that his service included a tour of duty in the Republic of Vietnam.  His military occupational specialty (MOS) was light weapons infantryman.  His service treatment records (STRs) are silent as to any complaints, findings, treatment, or diagnoses relating to hearing loss. 

Audiometry on a service entrance examination dated in November 1967 indicates that puretone thresholds, in decibels, were:

			HERTZ
		500	1000	2000	3000	4000
RIGHT	0	0	0	0	0
LEFT		0	0	0	0	10






On a November 1969 separation examination audiometry puretone thresholds were:

      HERTZ
		500	1000	2000	3000	4000
RIGHT	15	15	15	N/A	15
LEFT		15	15	15	N/A	15

On the basis of the STRs alone, the Veteran did not meet any of the requirements for a finding of bilateral hearing loss under VA standards for hearing loss disability at the time of separation.  38 C.F.R. § 3.385 (2015).  The Board, however, recognizes that the Veteran's many service commendations, including the National Defense Service Medal, the Vietnam Campaign Medal, the Purple Heart, and the Silver Star, as well as additional evidence in the claims file to include the Veteran's own statements, indicate that the Veteran was exposed to combat while serving in Vietnam.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable. 

Pursuant to the Federal Circuit's direction, in the case of a combat veteran, if the requirements of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are met, it is presumed that the asserted injury occurred.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  In addition, so long as the Veteran can establish that the disability he asserts incurred in service persisted in the years following active duty, it is also presumed that the disability underlying the is a result of the in-service combat injury.  However, under the direct language of 1154(b), the presumption can be rebutted by clear and convincing evidence to the contrary. 

Here, the Veteran asserts that his bilateral hearing loss was the result of exposure to auditory trauma stemming from explosions and small arms fire that he was repeatedly subjected to while engaged in combat in Vietnam.  Although the Veteran's service records do not document specific instances of exposure to such noise, a lay witness such as the Veteran is competent to testify as to those things he observes with his own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, this military noise exposure is consistent with the Veteran's MOS as an infantryman.  The Board therefore accepts the occurrence of the noise exposure as described by the Veteran, pursuant to Reeves and 1154(b). 

As for whether this in-service noise exposure resulted in bilateral hearing loss in service, the Board notes that the Veteran's statements that he began to experience bilateral hearing loss during service are directly contradicted by the separation audiology exam, detailed above, as well as the Veteran's own failure to report any hearing loss during the separation exam.  The Board also acknowledges that the Veteran asserted in an October 2009 statement that he was treated for hearing loss while in-service; however, none of the available STRs reflect the fact that he was treated for hearing loss, and his hearing was evaluated as normal on the November 1969 separation examination.  Again, although the Board finds the Veteran credible, his statements are refuted by clear medical evidence to the contrary.  Under these circumstances, the Board finds that the presumption of in-service service incurrence does not apply as it is outweighed by clear and convincing evidence in the record that the Veteran's bilateral hearing loss manifested itself many years after service.  The preponderance of the evidence is therefore against a finding of direct service connection for bilateral hearing loss under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Veteran was discharged from active service in February 1970.  To begin, the Veteran asserted in the October 2009 statement that he began receiving treatment for hearing loss from his local VA medical center in the 1990s, and that this treatment had continued to the present.  However, a review of the available VA medical records does not indicate that the Veteran ever complained of or was treated for hearing loss at a VA medical center until he requested an audiology examination in October 2015 in connection with his service connection claim. 





On a May 2010 VA audiology examination, the following pure tone thresholds were revealed:  

      HERTZ
		500	1000	2000	3000	4000 
RIGHT	15	15	25	25	25
LEFT		15	20	20	20	25

The speech recognition score, using the Maryland CNC word list, was 100 percent in the right ear and 96 percent in the left ear.  These results do not qualify as hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  

Indeed, the first documented diagnosis of bilateral hearing loss was on the January 2016 VA audiology examination, which revealed the following pure tone thresholds: 

      HERTZ
		500	1000	2000	3000	4000 
RIGHT	15	20	30	30	35
LEFT		20	20	35	40	35

The speech recognition score, using the Maryland CNC word list, was 96 percent in the right ear and 94 percent in the left ear.  Based on these results, the VA examiner diagnosed the Veteran with bilateral hearing loss.

The fact that the Veteran was not diagnosed with bilateral hearing loss until January 2016, over 45 years after he was discharged from service, is persuasive evidence tending to demonstrate that there is no continuity of symptomatology after service.  Although the Board recognizes that the Veteran's has asserted that he experienced bilateral hearing loss following service and was treated for such by VA beginning in the 1990's, he has provided no evidence, medical or otherwise, in support of this assertion.  The absence of medical evidence of continuity of symptomatology coupled with the finding of no hearing loss under VA standards on the separation STR far outweighs the Veteran's assertion that his hearing loss began in service and gradually worsened.  See Buchanan v. Nicholson, 451 F.3d 1331 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Accordingly, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Moreover, as it has not been established that the Veteran manifested bilateral hearing loss prior to his diagnosis via the January 2016 VA audiology examination, it is clear that the Veteran's particular case is well beyond the one year presumptive period for bilateral hearing loss as a chronic disease (again, categorized as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not established. 

The Board now considers whether service connection for bilateral hearing loss may be granted on the basis that the disability was first diagnosed after service pursuant to 38 C.F.R. § 3.303(d).  Again, as the audiology examination results discussed above indicate, the Veteran was diagnosed with bilateral hearing in the January 2016 VA audiology examination.  Thus, there is definitive medical evidence of current bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.

The examiner who administered the January 2016 VA audiology examination opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service.  In support thereof, the examiner noted that audiology examinations on both the entrance and separation examinations showed normal hearing sensitivity in both ears.  Furthermore, the examiner found no significant change in hearing between the entrance and separation examinations.  Thereafter, the examiner noted that the May 2010 audiology examination also revealed pure tone thresholds that were within normal limits.  In summation, the examiner stated that hearing loss was less likely than not due to military service as the Veteran's bilateral hearing was still within normal limits in 2010, many years after service. 

The Veteran, as a layperson, is competent to describe the symptoms of bilateral hearing loss, and there is no doubt that he currently has the bilateral hearing for which he seeks service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's assertion that his bilateral hearing loss is the result of military noise exposure must be considered in light of the VA examiner's opinion that the hearing loss is not caused by or is otherwise related to service.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).   A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the VA medical examiner relied on the entrance and separation audiograms in coming to the conclusion that the Veteran's bilateral hearing loss less likely than not is related to military service.  This opinion is contradicted by no evidence other than the Veteran's own assertions, and takes into consideration the entire width and breadth of the Veteran's post-service medical history.  The Board therefore finds that the VA examiner's opinion that it was less likely than not that the Veteran's bilateral hearing loss was caused by or is related to service to be more probative of the determination of whether the Veteran is entitled to service connection for bilateral hearing loss.  In recognition of the absence of evidence tending to show incurrence in service and the lack of any documentation of bilateral hearing loss in any medical records for over 45 years following separation from service, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss was caused by or is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral hearing loss under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's service connection claim for bilateral hearing loss in total must be denied. 


As the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


